June 6, 1947.
Judgment upon the appeal of The South Carolina State Highway Department, plaintiff in this action, against Isthmian Steamship Company, defendant, and respondent in that appeal but appellant here, was filed this day.43 S.E.2d 132. It holds that the Company waived its objections to the jurisdiction of the Court of Common Pleas for Charleston County. That court finally overruled such objections and the Company, defendant below, excepted and seeks review of that action in this appeal. But whether there was error has become a moot question by reason of the result of the prior appeal. Under these circumstances the appeal is dismissed. 3 Am. Jur. 308 et seq., Appeal and Error, Sec. 733; 4 C.J.S., Appeal and Error, Sec. 1362, p. 1967et seq.; Wallingford  Russell v. Benson, 17 S.C. 591;Cantwell v. Williams, 35 S.C. 602, 14 S.E. 549; Burgessv. Crumpton, 93 S.C. 562, 77 S.E. 356; Page v. Page,167 N.C. 350, 83 S.E. 627.